Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
Applicant’s election without traverse of Group I (claims 107-122, 124 and 126) in the reply filed on 16 December 2020 is acknowledged.
Claims 123, 125 and 127 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 December 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Hunicke- Smith et al. and Johnson et al.
Claims 107-109, 111-115, 117, 118, 120-122 and 124 are rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. (WO2013188872) in view of Johnson et al. (WO2013188772).
Hunicke-Smith et al. teach a method of generating linked pairs of transcripts of paired antibody variable heavy (VH) chain region and variable light (VL) chain regions from cellular mRNA content comprising: sequestering individual cells with beads conjugated to oligonucleotides in individual compartments; lysing the cells and allowing the released mRNA to hybridize to the bead conjugated oligonucleotides; isolating the bead and captured mRNA from the compartments; subjecting the mRNA to reverse transcription followed by PCR amplification  and subsequently sequencing the resultant cDNA products (e.g. para 0006, pg. 1; para 0039,pg. 10; para 0044, pg. 11; para 0049,pg. 13; claims 1-7).
Hunicke-Smith et al. teach their method is used to obtain upto 105 to 107 individual paired antibody VH and VL sequences (e.g. para 0006-0007, pg. 2-3; 18,000 linked heavy and  66,000 sequenced VH-VL linked pairs as in para 0074, pg. 24-25).
 	Hunicke-Smith et al. teach the target cells are B cells (e.g. para 0016,pg. 5; para 0042,pg. 11, claim 27). 
Hunicke-Smith et al. teach the individual compartments are microwells in a plate or are individual droplets of an emulsion (e.g. para 0019,pg. 6; para 0045,pg. 11; para 0048-0051, pg. 12-14).
Hunicke-Smith et al. teach partitioning a single cell and poly(T) conjugated beads into each individual compartment, i.e. microwell or droplet. Within each individual compartment, the cell is lysed and the released mRNA are captured on the poly(T) conjugated beads. The mRNA-coupled beads are collected from the first set of compartments and emulsified in a solution comprising reagents for overlap extension RT-PCR, i.e. OE RT-PCR, including primers specific for variable heavy chain region or variable light chain region. The OE RT-PCR amplification comprises an RT-PCR to generate first and second strand cDNA, yielding a double stranded cDNA product and a subsequent PCR to link the cDNA transcripts. The linked transcripts are subsequently subjected to nested PCR and sequencing (e.g. microwells or emulsion as in para 0048-0051, pg. 12-13; para 0072, pg. 22; Tables 6 and 7, pg. 23-24; para 0080, pg. 27-28; Examples 9 and 10, pg. 36-38; Fig. 4). 
 Furthermore, Hunicke-Smith et al. teach their method provides paired VH and VL sequences for an antibody that binds to an antigen of interest (e.g. para 0084-0085, pg. 31-32, Table 14, pg. 33; claim 7). Furthermore, Hunicke-Smith et al. teach their method provides native pairings of VH and VL sequences for an antibody (e.g. para 0101, pg. 40).

b. lysing the single encapsulated cells; and c. generating a collection of encapsulated natively-paired scFv amplicons, wherein each scFv amplicon comprises a native pairing of heavy and light chain variable domain amplicons as required by claim 107.
Furthermore, as Hunicke-Smith et al. teach B cells, they render obvious claim 108.
Furthermore, as Hunicke-Smith et al. teach primers against variable regions of antibodies comprising Ig sequences from human B cells (e.g. para 0016,pg. 5; para 0034,pg. 8-9; Example 5,pg. 30-33), they render obvious claim 109.
Furthermore, as Hunicke-Smith et al. teach emulsion based analysis (para 0019,pg. 6; para 0045,pg. 11; para 0048-0051, pg. 12-14), they render obvious claim 118.
Furthermore, as Hunicke-Smith et al. teach overlap extension RT-PCR to generate linked variable claim cDNA transcripts, they render obvious claim 120.
Furthermore, as Hunicke-Smith et al. teach determining cell viability using trypan blue prior to encapsulating cells in aqueous droplets (e.g. para 0032, pg. 8, Fig. 5; Example 9, pg. 36-37), they  render obvious claims 121 and 122.
As noted above, the teachings of Hunicke-Smith et al. render obvious a droplet based single cell analysis, wherein the method comprises generating native pairing of variable heavy and variable light chain sequences in an emulsion, using  primers specific for heavy chain 
 	However, they do not expressly teach generating amplicons within the same droplets that encapsulated the starting cells as required by claim 107. 
Johnson et al. disclose a method comprising isolating B cells in individual aqueous microreactors using a microfluidic device; creating a molecular linkage between heavy and light chains within the microreactor and breaking the emulsion to allow sequencing of the linked products.
 Furthermore, Johnson et al. teach molecular linkage is performed by overlap extension RT-PCR and overlap extension PCR comprising providing  primers comprising overlapping complementarity  and wherein the outer primer set , i.e. second primers,  are provided at a higher concentration that the inner primers , i.e. first primers(e.g. para 0092-0093,pg. 24).
Furthermore, Johnson et al. teach the overlap extension yields native pairings of heavy and light chain (e.g. para 0094, pg. 24).
Therefore, as Hunicke-Smith et al. and Johnson et al. both teach a method comprising amplification and linkage of VH and VL genes by overlap extension PCR, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hunicke-Smith et al. to include encapsulating cells in droplets using microfluidics and to include the reagents for overlap extension RT-PCR and overlap extension PCR for linkage in these droplets, further providing primers comprising overlapping complementarity, wherein the outer primer set , i.e. second primers,  are provided at a higher concentration that the inner primers , i.e. first primers,  as taught by Johnson et al. because 
Therefore, the combined teachings of Hunicke-Smith et al. and Johnson et al. render obvious the limitations: a method for producing encapsulated natively-paired scFv amplicons, the method comprising: a. encapsulating single cells in droplets, wherein the droplets further contain reagents for amplifying and linking native pairings of heavy and light chain variable domain amplicons from single encapsulated cells; b. lysing the single encapsulated cells; and c. generating  the encapsulated natively-paired scFv amplicons, wherein each scFv amplicon comprises a native pairing of heavy and light chain variable domain amplicons as required by claim 107.
 Therefore, the combined teachings of Hunicke-Smith et al. and Johnson et al. render obvious claims 108 and 109.
Furthermore, as Johnson et al. teach sets of primers to amplify heavy and light chain wherein the primers have overlapping complementarity, the combined teachings of Hunicke-Smith et al. and Johnson et al. render obvious claims 111, 113 and 114.
Furthermore, as Johnson et al. teach sets of primers wherein the primers have overlapping complementarity  and wherein the outer primer set , i.e. second primers,  are provided at a higher concentration that the inner primers , i.e. first primers(e.g. para 0092-0093,pg. 24), the combined teachings of Hunicke-Smith et al. and Johnson et al. render obvious claims 112 and 115.
claim 117 obvious.
Furthermore, the combined teachings of Hunicke-Smith et al. and Johnson et al. render obvious claims 118 and 120.
Furthermore, as Johnson et al. teach breaking the emulsion after generating linked pairs to allow bulk sequencing of the linkage products, the combined teachings of Hunicke-Smith et al. and Johnson et al. render obvious claim 124.


Hunicke- Smith et al., Johnson et al. and Oleksiewicz et al. 
Claims 108, 109, 113, 114 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. and Johnson et al., as applied to claims 107-109, 111-115, 117, 118, 120-122 and 124  above, and further in view of Oleksiewicz et al. (US20070141048).
The combined teachings of Hunicke-Smith et al. and Johnson et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Hunicke-Smith et al. and Johnson et al. render obvious a droplet based single cell analysis, wherein the method comprises generating native pairing of variable heavy and variable light chain sequences in an emulsion, using primers specific for heavy chain sequences and primers specific for light chain sequences in an overlap extension RT-PCR and nested PCR.
claim 126.
Oleksiewicz et al. teach generation of antibody libraries of antibody cognate pairs comprising heavy and light chains variable sequences that are derived from the same cell( e.g. Abstract, para 0003, para 0007, pg. 1; para 0044, pg. 5; para 0215, pg. 20). Oleksiewicz et al. teach nucleotide sequences of interest are "cognate pairs” include pairs of heavy and light chain variable regions from immunoglobulin domains (e.g. para 0080,pg. 7; para 0094, pg. 9).
Oleksiewicz et al. teach generation of antibody libraries of antibody cognate pairs comprising heavy and light chains variable sequences that are derived from the same cell( e.g. Abstract, para 0003, para 0007, pg. 1; para 0044, pg. 5; para 0215, pg. 20). 
 Specifically, Oleksiewicz et al. teach a method in which a lymphocyte cell fraction from a donor is individually distributed among a plurality of vessels, wherein one cell is placed in one vessel (e.g. para 0044, pg. 5). The contents of a single cell are subjected to multiplex RT-PCR amplification to yield cDNA copies of variable region sequences from an individual cell or multiplex molecular amplification with the cDNA derived from a previous RT-PCR step(e.g. para 0044,pg. 5; para 0070-0071, para 0079, para 0081, pg. 7). Furthermore, Oleksiewicz et al. teach the amplicons from the RT amplification can be stored in multiple vessels prior to multiplex amplification and linkage (e.g. para 0082-0083, pg. 7).
After RT amplification, a subsequent multiplex amplification and linkage step is also done to link pairs of variable regions. The linkage step can be done by ligation or recombination (e.g. para 0079, pg. 7; para 0091-0092, pg. 9). 

 As indicated in Fig. 2 and 3, Oleksiewicz et al. teach obtaining amplicons of immunoglobulin variable region sequences wherein the VH sequence amplicon comprises VDJ sequences and the VL sequence amplicon comprises VJ and constant sequences. Furthermore, Oleksiewicz et al. teach the immunoglobulin variable regions are amplified with forward primers that complement the UTR preceding the leader sequence of the variable light chain and the variable heavy chain, i.e. 5’ UTR sequence (e.g. para 0145, pg. 15).
Therefore, Oleksiewicz et al. teach the contents of individual single cells are distributed to separate vessels, i.e. one cell in one vessel, and are subjected to multiplex RT-PCR to yield cDNA molecules of the variable regions of the heavy and light chain variable regions from immunoglobulin or from T cell receptor binding domains from the contents of a single cell. They also teach an embodiment in which the cDNA molecules comprising these variable regions are stored in multiple vessels prior to further manipulation. Furthermore, they teach multiplex RT-PCR is followed by multiplexed amplification and linkage steps to join pairs of variable regions (e.g. overlap extension RT-PCR as in para 0044,pg. 5; para 0070-0071; para 0079-0083, pg. 7).
Furthermore, Oleksiewicz et al. teach linkage comprises a segment that is single stranded or double stranded and introduced by amplification or by ligation (e.g. para 0043,pg. 4; para 0052,pg. 5; para 0079, pg. 7; present invention the plurality of nucleotide sequences of interest, amplified by multiplex RT-PCR, are linked by ligation. To achieve this, the multiplex primer mix used for the multiplex RT-PCR, is designed such that the amplified target sequences 
Furthermore, Oleksiewicz et al. teach linkage by PCR amplification comprise overlap extension PCR, wherein the primers are designed comprising long “tails”, i.e. 8-75 nucleotides in length (e.g. para 0135,pg. 14). Furthermore, Oleksiewicz et al. teach different types of overlap extension tails are known in the art, including primers with “type II” tails, which are designed such that a first primer includes a region that complements a first target region; an extended region comprising a sequence that is complementary to a second primer; and a region of 4-6 nucleotides that complements a second target region, i.e. the gene-specific region of the adjacent target sequence.  Furthermore, Oleksiewicz et al. teach type II overlap extension tails are preferred for to include a defined linker as used with scFv molecules (e.g. In type II overlap-extension tails, 4 to 6 of the 5' nucleotides are complementary to the gene-specific region of the adjacent target sequence…Type II overlap-extension tails are preferred if the target sequences are to be linked by a defined linker as seen with scFv as in para 0135, pg. 14; Fig. 1 and below).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Oleksiewicz et al. teach the single cell from which heavy and light chains variable sequences are derived can be a B cell or a plasmablast(e.g. para 0094, pg. 9; para 0115-0116, pg. 12) or a T cell ( e.g. para 0095, pg. 9; para 0117, pg. 12). Furthermore, Oleksiewicz et al. teach generating cognate pairs from Ig sequences (e.g. para 0197,pg. 19).
Furthermore, Oleksiewicz et al. teach including restriction sites which facilitate incorporation of regulatory elements such as promoters, ribosomal binding sites, termination sequences, stop codons or linker sequences such as in a scFv(e.g. para 0135, pg. 14).
 In an embodiment, Oleksiewicz et al. teach incorporating restriction sites on either end of the linkage product (e.g. para 0017,pg. 2; para 0132,pg. 13; Fig. 2).
As noted above, Hunicke-Smith et al. teach an overlap extension PCR to link cDNA transcripts (e.g. para 0048-0051, pg. 12-13; para 0072, pg. 22; Tables 6 and 7, pg. 23-24; para 0080, pg. 27-28; Examples 9 and 10, pg. 36-38; Fig. 4). 
Therefore, as Hunicke-Smith et al., Johnson et al. and Oleksiewicz et al. all teach a method comprising amplification and linkage of VH and VL genes by overlap extension PCR, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hunicke-Smith et al. and Johnson et al.  to include using primers which complement a portion of each region to be linked and to incorporate restriction sites which facilitate introduction of regulatory elements in a scFv as taught by Oleksiewicz et al. because these are particular known techniques recognized as part of the ordinary 
 Therefore, the combined teachings of Hunicke-Smith et al., Johnson et al. and Oleksiewicz et al. render obvious claims 108 and 109.
Therefore, as Oleksiewicz et al. teach overlapping complementarity of primers, the combined teachings of Hunicke-Smith et al., Johnson et al. and Oleksiewicz et al. render obvious claim 113 and 114.
	Therefore, as Oleksiewicz et al. teach incorporation of restriction sites on either end of the linkage product (e.g. para 0017,pg. 2; para 0132,pg. 13; Fig. 2), the combined teachings of Hunicke-Smith et al., Johnson et al. and Oleksiewicz et al. render obvious claim 126.


Hunicke- Smith et al., Johnson et al., Greferath et al., Lonberg, Bowdish et al., Urlinger et al., Hsieh et al., Johnson 2015, Lowe et al.; Unterqasser et al. and Nolan et al.
Claim 110 is rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. and Johnson et al., as applied to claims 107-109, 111-115, 117, 118, 120-122 and 124 above, and further in view of Greferath et al.(US20100098707); Lonberg (US5661016); Bowdish et al.(US20050079489); Urlinger et al.(20120129717), Hsieh et al. (US 20100099103),Johnson et al. (US20150344871), i.e. Johnson 2015, Lowe et al. (Nucleic Acids Research, Vol. 18, No.7, page 1757-1761,1990), Untergasser et al. (Nucleic acids research 35.suppl_2 (2007): W71-W74.) as evidenced by Rozen et al. (Bioinformatics methods and protocols. Humana Press, Totowa, NJ, 2000. 365-386.) and Nolan et al. (Nature protocols 1.3 (2006): 1559).

The combined teachings of Hunicke-Smith et al. and Johnson et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Hunicke-Smith et al. and Johnson et al. render obvious a droplet based single cell analysis, wherein the method comprises generating native pairing of variable heavy and variable light chain sequences in an emulsion, using primers specific for heavy chain sequences and primers specific for light chain sequences in an overlap extension RT-PCR and nested PCR.
 However, they do not expressly teach claim 110.
 	 Regarding the primer pool of Table 1 as recited in claim 110:
Sequence searches provided the following results regarding individual primers from Table 1.
Several primers demonstrated 100% identity with sequences from eligible prior art. A portion of this collection includes:
 SEQ ID NO. 35 has 100% sequence identity with SEQ ID NO. 12 of Application 11/637,213 (US20100098707);
SEQ ID NO. 36 has 100% sequence identity with SEQ ID NO. 101 of Application 08/053,131(US5661016); 
SEQ ID NO. 37 has 100% sequence identity with SEQ ID NO. 95 of Application 10/014,012 (US20050079489); 
SEQ ID NO. 61 has 100% sequence identity with SEQ ID NO. 27 of Application 13/299,367(US20120129717). 

Several primers demonstrated 100% sequence identity with specific scFv segments known in the art. An example includes: 
SEQ ID NO. 4 has 100% sequence identity with segments of SEQ ID NO. 67 of Application 12/743,739 (US20120058117).
SEQ ID NO. 8 has 100% sequence identity with segments of SEQ ID NO. 136 of Application 12/570,897 (US20100099103).

 Furthermore, the prior art recites lists of hundreds of sequences which are primers or are made available for primer design using similar primer design tools used for the instant invention , wherein the resulting primers have the same function as the primers recited in Table 1 of claim 110.
Hsieh et al. (US 20100099103) disclose multiple primers for amplifying variable heavy and light chain sequences that are generated using optimized design tools (e.g. PCR primers designed with extremely high specificity to cover all antibody germline sequences such that all diversity within the donor collection can be captured as in para 0204,pg. 20). 
Additionally, Urlinger et al. (US20120129717) teach libraries of variable region templates for development of antibody entities. 
 Additionally, Johnson 2015 (US20150344871) teach optimized design of overlap extension primers is known in the art. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar primer design parameters to yield, with a reasonable expectation of success, the primer sets recited in Table 1 or 5 because a skilled 
As noted, a skilled artisan at the time of filing would have designed primers and probes to known sequences (such as the sequences disclosed in the above references) with a high expectation of success.  To design such primers constituted routine and conventional optimization at the time of filing.  See In re Aller, 220 F.2d 454, at 456 (CCAP 1955) (“where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  
Numerous references describe how to design and optimize primers and probes for PCR applications. 
For example, Lowe et al. teach a computer program to design primers and evaluate their performance (e.g. as indicated in Abstract, pg. 1757). Lowe et al. teach that primers can be designed that generate amplification products of the predicted size and that can hybridize with appropriate target cDNA or oligonucleotide probe (e.g. as indicated in 1st para, Col. 2, pg. 1760).
Furthermore, Untergasser et al., as evidenced by Rozen et al., teach how to design primers and probes from known sequences using known online primer/probe design programs for use in PCR assays.  Untergasser et al., as evidenced by Rozen et al., teach how to use Primer3Plus online program to design primers and probes to known sequences (pgs. W71-74, Untergasser et al.; pgs. 365-386, Rozen et al.).  
Therefore, Untergasser et al., as evidenced by Rozen et al., provide specific guidance and parameters to optimize primer, probe and PCR assay design to yield optimal results; thus, designing PCR assays for particular applications constitutes well-known routine optimization.  
 Nolan et al. also describe how to optimize and apply real-time PCR primers and probes (pgs. 1563-80).  In addition, selection of specific oligonucleotides for specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide.  
Such optimization parameters are explicitly recognized in Untergasser et al., as evidenced by Rozen et al.  
As noted in In re Aller, 105 USPQ 233 at 235, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the primer selection performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
	Thus, the instant sequences are clearly functional homologues of similar primers based on the sequences encoding heavy chain and light chain variable regions of human Ig sequences.  This is supported by In Re Deuel, 34 USPQ 2d 1210 (Fed. Cir. 1995), in which the Court of Appeals for the Federal Circuit stated that (emphasis added),
Normally, a prima facie case of obviousness is based upon structural similarity, i.e., an established structural relationship between a prior art compound and the claimed compound.  Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.  For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.

In addition, unlike in In re Deuel, 51 F.3d 1552 (Fed. Cir. 1995), here one of ordinary skill in the art is not selecting a particular DNA sequence from among a large number of degenerate variants, but rather selecting particular DNA sequences (primers) having particular art-recognized parameters, e.g., nucleotide length, GC content, melting temperature, and homology both within and without the particular DNA sequence.  Furthermore, the prior art is not suggesting a nearly infinite number of primer possibilities without any suggestion of which of those possibilities to select. 
Thus, the claimed sequences were structural homologs of the sequences disclosed in the prior art, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties.  Therefore, the claimed sequences are prima facie obvious over the cited references in the absence of secondary considerations.
The ordinary artisan would have had a reasonable expectation of success that such primers are generated using known sequences as taught above because the claimed primers are functional equivalents of the sequences encoding heavy chain and light chain variable regions of human Ig sequences.  The ordinary artisan would have been motivated to generate a number of said primers to the cited sequences to provide flexibility and optimize experimentation (see Lowe, Untergasser, Rozen, Nolan).  Selection of specific oligonucleotides for specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide.  Such optimization parameters are explicitly recognized in Lowe, Untergasser, Rozen, and Nolan.  As noted in In re Aller, 105 USPQ 233 at 235, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not 
Therefore, the claimed primers are prima facie obvious, absent secondary considerations, because there is clear motivation to design PCR primers to detect the sequences encoding heavy chain and light chain variable regions of human Ig sequences; and designing and optimizing such primers constitutes a well-known, routine and conventional technique which would yield the claimed primers with a reasonable expectation of success.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hunicke-Smith et al.  and Johnson et al. of droplet-based generation of native pairings of heavy and light chain variable regions  using overlap extension RT-PCR and overlap extension PCR primers and probes that complement sequences encoding heavy chain and light chain variable regions of human Ig sequences to include using the sequences as taught by Greferath et al., Lonberg, Bowdish et al., Urlinger et al., Hsieh et al. and Johnson 2015 and designing primers/ probes as taught by Lowe et al., Untergasser et al., Rozen et al., and Nolan et al. who teach that routine optimization of primer design from the known sequences is known in the art because a person of ordinary skill in the art would have a reasonable expectation of success that such a combination of art would result in primers and probes as claimed.
One of ordinary skill in the art would have been motivated to combine these citations because the combined teachings of Hunicke-Smith et al. and Johnson et al. suggest overlap 
 Therefore the primers recited in Table 1 of claim 110 are rendered obvious by these teachings.

Hunicke- Smith et al., Johnson et al. and Jakobsen et al.
Claim 116 is rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. and Johnson et al., as applied to claims 107-109, 111-115, 117, 118, 120-122 and 124 above, and further in view of Jakobsen et al. (US20140349855), as evidenced by Titan One Tube RT-PCR System, Roche SDS, Date of first issue 08 November 2015.
The combined teachings of Hunicke-Smith et al. and Johnson et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Hunicke-Smith et al. and Johnson et al. render obvious a droplet based single cell analysis, wherein the method comprises generating native pairing of variable heavy and variable light chain sequences in an emulsion, using primers specific for heavy chain sequences and primers specific for light chain sequences in an overlap extension RT-PCR and nested PCR.
 However, they do not expressly teach claim 116.
As evidenced by Titan SDS sheet, Jakobsen et al. teach using the Titan One tube RT-PCR to generate cDNA transcripts is known in the art prior to the effective filing date of the claimed invention (e.g. para 0310,pg. 19).
Therefore, as Hunicke-Smith et al., Johnson et al. and Jakobsen et al. all teach a method comprising RT PCR amplification, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hunicke-Smith 
 Therefore, the combined teachings of Hunicke-Smith et al., Johnson et al. and Jakobsen et al. render claim 116 obvious.

Hunicke- Smith et al., Johnson et al. and Weitz et al.
Claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. and Johnson et al., as applied to claims 107-109, 111-115, 117, 118, 120-122 and 124 above, and further in view of Weitz et al. (US20120015382).
The combined teachings of Hunicke-Smith et al. and Johnson et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Hunicke-Smith et al. and Johnson et al. render obvious a droplet based single cell analysis, wherein the method comprises generating native pairing of variable heavy and variable light chain sequences in an emulsion, using primers specific for heavy chain sequences and primers specific for light chain sequences in an overlap extension RT-PCR and nested PCR.
 Furthermore, Hunicke-Smith et al. teach using a cell density of 0.5 X 106 cells/ml for their analysis (e.g. para 0094, pg. 36, Hunicke-Smith et al.).
 However, they do not expressly teach claim 119.
 	Weitz et al. teach encapsulation of 1.25 X106 cells/ml by microfluidics for high-throughput single cell analysis is known in the art prior to the effective filing date of the claimed invention (e.g. para 0219-0220, pg. 27).
Therefore, as Hunicke-Smith et al., Johnson et al. and Weitz et al. all teach a droplet-based methods, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hunicke-Smith et al. and Johnson et al. to include cell densities of 1.25 X106 cells/ml as taught by Weitz et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for generating and analyzing linked Ig VH-VL recombinant antibodies.
 Therefore, the combined teachings of Hunicke-Smith et al., Johnson et al. and Weitz et al. render claim 119 obvious.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAHANA S KAUP/Examiner, Art Unit 1639